EFFRON, Judge
(dissenting):
The granted issue in this case concerns the opportunity of an accused under RCM 1106(f) to respond to any “new matter” raised in an addendum to a staff judge advocate’s post-trial recommendation to the convening authority. As Judge Sullivan observes, however, the circumstances of this case also concern the obligation of the convening authority under RCM *4951107(b)(3)(B)(iii) to provide the accused with an opportunity to rebut “matters adverse to the accused from outside the record,” considered by the convening authority in taking his action on the results of trial.
In United States v. Chatman, 46 MJ 321 (1997), and United States v. Catalani, 46 MJ 325 (1997), we emphasized that, in a case involving failure to provide an appellant with an opportunity to respond to materials in a posttrial recommendation, it was necessary for the appellant to identify what, if anything, the appellant would have said in any such response. This requirement, which was given prospective effect, was designed to ensure that appellate tribunals would be able to assess the prejudice from any error. See Art. 59(a), UCMJ, 10 USC § 859(a). The defense filings in this case predated Chat-man and Catalani however, making it inappropriate to resolve the present appeal on the basis of appellant’s failure to offer such a description.
Because the applicability. of RCM 1107(b)(3)(B)(iii) was neither considered by the Court of Criminal Appeals nor addressed in the briefs before our Court, I would remand to the Court of Criminal Appeals for consideration of that rule, as well as the question of whether there was prejudicial error. In particular, I would require appellant to describe what, if anything, he would have said had he known of the adverse recommendations from the subordinate commanders, and to further explain why his opportunity for relief from the convening authority was prejudiced by his unawareness of this information.